Motion for Rehearing Granted, Memorandum Opinion filed June 20, 2013,
Withdrawn, Appeal Reinstated                and Order filed August 8, 2013




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00252-CV
                                 ____________

                     CHRISTOPHER MULGREW, Appellant

                                        V.

                          SPECTRASEIS, INC., Appellee


                     On Appeal from the 281st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-41761


                                     ORDER

      On June 20, 2013, this court issued an opinion dismissing this appeal. On,
July 5, 2013, appellant filed a motion for rehearing. Appellee filed a response July
19, 2013. The motion is GRANTED.

      This court’s opinion filed June 20, 2013, is WITHDRAWN, and our
judgment of that date is VACATED. The appeal is ordered REINSTATED.
                                           PER CURIAM



Panel consists of Justices Brown, Christopher, and McCally.